Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications:  amendment and remarks filed on July 21, 2022.
2.	This application has been examined.  Claims 1-5 are pending.
Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

6.	Claims 1-4 are rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Holcomb (US Pat No. 4,659,161) in view of Lee et al. (US No. 6,111,772).

In regard to claim 1, Holcomb discloses a power diverter (i.e. adapter plug) comprising: a first plug (item 44 of figure 4), configured to be plugged into a jack of a television power cord (i.e. appliances), a jack (item 40) opposite to said first plug to be plugged into a plug of a television (i.e. other type of electronic devices such as computers, CRT, printer, or other appliances), and a port (item 84 of figure 4) for a dongle’s power cord, wherein the port is flush with a side of the plurality of flat sides (as shown in Fig. 4, which is reproduced below for ease of reference and convenience, Holcomb discloses a boss portion 40 extends substantially perpendicularly outwardly from one face of the enlarged portion 38, the opposite face of the enlarged portion 38 is provided with a recess 44 extending therein and a plurality of prongs or electrical connectors or lugs 46 having one end of each secured in the enlarged portion 38 and the opposite ends extending into the recess 44 providing a male electrical connection for compatibility with an extension cord, each pair of bores 48, 50 and 52 cooperates with the respective bore 54, 56 and 58 for receiving the prongs or male electrical connectors and the ground plug of suitable plug means such as the male plug end of the extension cord.  Suitable electrical power connectors are provided within the body 36 and enlarged portion 38 for providing connection between the bores 42 and the bores 48, 50 and 52 and between the prongs 46 and the bores 48, 50 and 52.  See col. 2, line 57 through col. 3, line 52).

    PNG
    media_image1.png
    715
    485
    media_image1.png
    Greyscale

Furthermore Holcomb discloses a circuit communicatively connecting first plug , the second plug, and the ports, wherein the circuitry redistributes from the first plug to the port (in Holcomb, the male lugs which receive connection to a source of electrical energy, such as by means of the extension cord of FIG. 5, are indicated by a hot lug 46A, a neutral lug 46B and a ground lug 46C of the type wherein 120 volts is normally supplied utilizing a hot conductor, a neutral conductor and a ground conductor. In series with the hot lug 46A is a main fuse 78. When this fuse is employed in the circuit internally of the adapter 34 electrical energy will be applied to the female plug 62 of the appliance and to the surface plugs only when fuse 78 is conductive, that is, not blown. If an overload occurs either in the appliance 58 or in any appliance connected by means of the surface plugs, the fuse will blow thereby protecting the adapter 34, the extension cord as shown in FIG. 5, and the building wiring from overload.  See Fig 7, col. 3, line 60 through col. 4, lines 27).  But Holcomb does not disclose the redistributed portion of the electricity comprising an electrical voltage lower than an initial electrical voltage of the electricity.  In the same field of endeavor, Lee et al. disclose the AC power assembly (figure 2A) which comprises a housing 1 having mounted therein a voltage transformer 155, a rectifier 156, and voltage regulator controls 154 and 1541 (figure 2) and wherein the power supply of plug (item 13 of figure 2 is higher than the power supply of the plug 157 (figure 2) (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Lee discloses the receptacle 13 is formed on the housing 1 below the insertion slots 152 and 153, and electrically connected to the voltage transformer 155 through the metal contact plates 1521 and 1531 by an electric wire (not shown). When a metal blade is inserted into the upper insertion slot 152 or the lower insertion slot 153, the respective metal contact plate pairs 1521 or 1531 are electrically connected to close the current path between the voltage transformer 155 and the receptacle 13, allowing either the low or high voltage (125V or 250V) AC power supply output to be passed from the voltage transformer 155 to the receptacle 13 for output.  A DC output jack 157 is provided at the top side wall of the housing 1 for electric actuation responsive to a voltage regulator control 1541, such that the DC output may be regulated as desired.  See figure 2, col. 2, line 56 through col. 3, line 30).

    PNG
    media_image2.png
    455
    375
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Lee et al. into the teachings of Holcomb et al. because each of Lee et al. and Holcomb et al. teach the extension electrical plug for multiple power levels and further, because combining the prior art elements of Lee et al. with Holcomb et al. according to known methods would have yielded predictable results, using the techniques of the Lee et al. would have improved Holcomb et al. in the same way, and applying the techniques of Lee et al.  to improve Holcomb et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to provide maximum adaptability to different power configurations in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143].
In regard to claim 2, Holcomb discloses an adaptation to satisfy different types of televisions (in Holcomb, the adapter boss portion 40 is inserted into recess 60 and the extension cord female plug portion 70 is inserted into the recess 44 in the adapter so that electrical continuity is applied to the appliance 58 and at the same time electrical continuity is provided with surface plugs available for connecting ancillary appliances such as printers, CRT's etc. These are represented by the lugs 48 through 58 of FIG. 3.  See col. 3, lines 44-52).
In regard to claim 3, Lee et al. disclose the port that provide DC power output at different voltage levels (in Lee et al., A DC output jack 157 is provided at the top side wall of the housing 1 for electric actuation responsive to a voltage regulator control 1541, such that the DC output may be regulated as desired.  See figure 2, col. 2, lines 42-55; col. 3, lines 25-30).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Lee et al. into the teachings of Holcomb et al. because each of Lee et al. and Holcomb et al. teach the extension electrical plug for multiple power levels and further, because combining the prior art elements of Lee et al. with Holcomb et al. according to known methods would have yielded predictable results, using the techniques of the Lee et al. would have improved Holcomb et al. in the same way, and applying the techniques of Lee et al.  to improve Holcomb et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to provide maximum adaptability to different power configurations in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143].
In regard to claim 4, Holcomb discloses a method of supplying power to a dongle comprising: plugging a television power cord into a power diverter, plugging said power diverter into a television, and plugging a dongle into said power diverter, wherein said power diverter supplies power from the power cord to both the television and said dongle (as shown in Fig. 4, which is reproduced below for ease of reference and convenience, Holcomb discloses a boss portion 40 extends substantially perpendicularly outwardly from one face of the enlarged portion 38, the opposite face of the enlarged portion 38 is provided with a recess 44 extending therein and a plurality of prongs or electrical connectors or lugs 46 having one end of each secured in the enlarged portion 38 and the opposite ends extending into the recess 44 providing a male electrical connection for compatibility with an extension cord, each pair of bores 48, 50 and 52 cooperates with the respective bore 54, 56 and 58 for receiving the prongs or male electrical connectors and the ground plug of suitable plug means such as the male plug end of the extension cord.  Suitable electrical power connectors are provided within the body 36 and enlarged portion 38 for providing connection between the bores 42 and the bores 48, 50 and 52 and between the prongs 46 and the bores 48, 50 and 52.  See col. 2, line 57 through col. 3, line 22).

    PNG
    media_image1.png
    715
    485
    media_image1.png
    Greyscale

But Holcomb does not disclose the redistributed portion of the electricity comprising an electrical voltage lower than an initial electrical voltage of the electricity.  In the same field of endeavor, Lee et al. disclose the AC power assembly (figure 2A) which comprises a housing 1 having mounted therein a voltage transformer 155, a rectifier 156, and voltage regulator controls 154 and 1541 (figure 2) and wherein the power supply of plug (item 13 of figure 2 is higher than the power supply of the plug 157 (figure 2) (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Lee discloses the receptacle 13 is formed on the housing 1 below the insertion slots 152 and 153, and electrically connected to the voltage transformer 155 through the metal contact plates 1521 and 1531 by an electric wire (not shown). When a metal blade is inserted into the upper insertion slot 152 or the lower insertion slot 153, the respective metal contact plate pairs 1521 or 1531 are electrically connected to close the current path between the voltage transformer 155 and the receptacle 13, allowing either the low or high voltage (125V or 250V) AC power supply output to be passed from the voltage transformer 155 to the receptacle 13 for output.  A DC output jack 157 is provided at the top side wall of the housing 1 for electric actuation responsive to a voltage regulator control 1541, such that the DC output may be regulated as desired.  See figure 2, col. 2, line 56 through col. 3, line 30).

    PNG
    media_image2.png
    455
    375
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Lee et al. into the teachings of Holcomb et al. because each of Lee et al. and Holcomb et al. teach the extension electrical plug for multiple power levels and further, because combining the prior art elements of Lee et al. with Holcomb et al. according to known methods would have yielded predictable results, using the techniques of the Lee et al. would have improved Holcomb et al. in the same way, and applying the techniques of Lee et al.  to improve Holcomb et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to provide maximum adaptability to different power configurations in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143].

7.	Claim 5 is rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Holcomb in view of Lee et al. and further in view of Chien (US Pub No. 2020/0217465).

In regard to claim 5, Holcomb and Lee et al. disclose the claimed subject matter as discussed above rejection except the teaching of wherein said power diverter redistributes five-volts for said dongle.   However Chien discloses the AC-to-DC circuit (item 50 of figure 5) which provide the electrical voltage (i.e. DC) lower than an initial electrical voltage (i.e. AC) (as shown in Fig. 2 & 5, which is reproduced below for ease of reference and convenience, Chien discloses the night light (2) have built-in additional-functions preferred including the outlet-device(20a) which can be a rotatable construction, USB charging or receiving port(s) select from type A (22a) or type C (22b) or other preferred or alternative type such as micro -USB or other market available type for charge external be-charged products while the LED night light is plug-into or un -plug from AC outlet to perform the (a) USB charger and/or (b) Power bank functions basing on the LED night light is plug-into or un -plug from outlet power-source. From FIG. 3 show embodiment have preferred additional-functions not only for LED night light illumination but also preferred having audio (24), air-freshener (25), wire arrangement construction (23) to allow USB-wire device wire can be well coiled or rolled within the gap (23), glove (23), ditch (23), pole (not shown), bar (not shown), holder (not shown), foldable rack.  See figure 2, 5, para 41-43).

    PNG
    media_image3.png
    400
    402
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    342
    321
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Chien into the teachings of Holcomb and Lee et al. because each of Chien, Lee et al. and Holcomb teach the plug extension with the multiple different power port configurations and further, because combining the prior art elements of Chien with Holcomb according to known methods would have yielded predictable results, using the techniques of the Chien would have improved Holcomb in the same way, and applying the techniques of Chien to improve Holcomb would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to coordinate different power extensions and instant on power supply to electronic devices). [See MPEP 2143].
Response to Amendment
8.	Applicant’s arguments, see on pages 4-6, filed on May 17, 2021, with respect to the rejections of claims 1-5 under 35USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al.
Conclusion
9.	All claims are rejected.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186